IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

HERMAN ALPHEUS JACKS,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-5655

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed November 17, 2016.

An appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

Nancy A. Daniels, Public Defender, and Joanna A. Mauer, Assistant Public
Defender, for Appellant.

Pamela Jo Bondi, Attorney General, Giselle Denise Lylen, Assistant Attorney
General, and Donna Gerace, Assistant Attorney General, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.